Per Curiam.

— The note described in the declaration and pro*356duced upon the trial, was, prima facia, evidence of a settlement at the time of its date, and the only claim distinctly proved, which could properly constitute a set-off in favor of the defendant, was one for boarding said Campbell about one year, which the witnesses stated to be worth about 100 dollars. There being no evidence to remove the presumption of settlement, the jury should not have estimated any claim of the defendant which accrued before the date of the note.”
Judgment reversed, &c.